In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00064-CR



               BRIAN PORTER, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 202nd District Court
                 Bowie County, Texas
             Trial Court No. 09F0526-202




       Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Brian Porter appeals from the revocation of his community supervision in two cases. In

this case, Porter was placed on deferred adjudication July 15, 2011, for the offense of forgery

and given ten years’ community supervision. The State filed a motion to revoke in this case and

in the companion case—a conviction for burglary of a habitation. On March 5, 2013, the court

conducted a hearing, found the allegations true, adjudicated Porter’s guilt, and sentenced him to

ten years’ imprisonment.

       In his sole issue on appeal, relevant to both of the convictions, Porter contends that he

was denied due process under the United States and Texas Constitutions because the trial court

denied his motion for a continuance, denying his counsel adequate time to prepare his defense

and obtain witnesses to testify on his behalf. The briefs and relevant record in both cases are

identical, and the same legal analysis is applicable to both appeals.

       For the reasons stated in our opinion in Brian Porter v. The State of Texas, cause number

06-13-00063-CR, decided this day, we likewise find that the trial court did not abuse its

discretion by denying the motion in this case.

       We affirm.



                                              Josh R. Morriss, III
                                              Chief Justice

Date Submitted:        January 17, 2014
Date Decided:          January 30, 2014

Do Not Publish


                                                 2